         Case
          Case1:19-cv-06037-AJN
               1:19-cv-06037-AJN Document
                                  Document38-2 Filed12/16/20
                                           40 Filed  11/20/20 Page
                                                               Page11ofof55



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________                                             12/16/20
                                           )
SECURITIES AND EXCHANGE                   )
COMMISSION,                               )
                                           )
                        Plaintiff,        )
                                           )
            v.                             )
                                           )                 19-civ.-06037 (AJN)
PAUL ANDREWS RINFRET and                   )
PLANDOME PARTNERS LLC                      )
                                           )
                        Defendants,       )
__________________________________________

                        FINAL JUDGMENT AND ORDER AS TO
                       DEFENDANT PLANDOME PARTNERS LLC

       The Securities and Exchange Commission (“Commission”) having filed a Complaint on

June 28, 2019, defendant Plandome Partners LLC (“Plandome LLC” or “Defendant”) having failed

to answer, plead, or otherwise defend this action, the Court having issued an Order on November 9,

2020 finding that the Commission is entitled to a default judgment against Plandome LLC, the

Court having considered the Commission’s motion for entry of a default judgment and all the

pleadings and evidence submitted in support thereof; and the Court having determined that

defendant Plandome LLC is not an infant or incompetent person and is not in the military service of

the United States:

                                                I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the motion is

GRANTED.
         Case
          Case1:19-cv-06037-AJN
               1:19-cv-06037-AJN Document
                                  Document38-2 Filed12/16/20
                                           40 Filed  11/20/20 Page
                                                               Page22ofof55



                                                  II.

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of interstate

commerce, or of the mails, or of any facility of any national securities exchange, in connection with

the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud;

        (b)     to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light of the circumstances

                under which they were made, not misleading; or

        (c)     to engage in any act, practice, or course of business which operates or would operate

                as a fraud or deceit upon any person.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).


                                                  III.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

(the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the use of any means

or instruments of transportation or communication in interstate commerce or by use of the mails,


                                                   2
          Case
           Case1:19-cv-06037-AJN
                1:19-cv-06037-AJN Document
                                   Document38-2 Filed12/16/20
                                            40 Filed  11/20/20 Page
                                                                Page33ofof55



directly or indirectly:

        (a)      to employ any device, scheme, or artifice to defraud;

        (b)      to obtain money or property by means of any untrue statement of a material factor

                 any omission of a material fact necessary in order to make the statements made, in

                 light of the circumstances under which they were made, not misleading; or

        (c)      to engage in any transaction, practice, or course of business which operates or

                 would operate as a fraud or deceit upon the purchaser.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,

agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

with Defendant or with anyone described in (a).

                                                  IV.

        IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is liable for a civil penalty in the amount of $775,000.00. Defendant shall satisfy this obligation by

paying $775,000.00 to the Securities and Exchange Commission within 30 days after entry of this

Final Judgment.

        Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to



                                                   3
         Case
          Case1:19-cv-06037-AJN
               1:19-cv-06037-AJN Document
                                  Document38-2 Filed12/16/20
                                           40 Filed  11/20/20 Page
                                                               Page44ofof55



        Enterprise Services Center
        Accounts Receivable Branch
        6500 South MacArthur Boulevard
        Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number, and name of this

Court; Rinfret as a defendant in this action; and specifying that payment is made pursuant to this

Final Judgment.

        Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part of

the funds shall be returned to Defendant.

        The Commission shall hold the funds (collectively, the “Fund”) and may propose a plan to

distribute the Fund subject to the Court’s approval. The Court shall retain jurisdiction over the

administration of any distribution of the Fund. If the Commission staff determines that the Fund

will not be distributed, the Commission shall send the funds paid pursuant to this Final Judgment to

the United States Treasury.

        The Commission may enforce the Court’s judgment for disgorgement and prejudgment

interest by moving for civil contempt (and/or through other collection procedures authorized by

law) at any time after 30 days following entry of this Final Judgment. Defendant shall pay post

judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.




                                                    4
         Case
          Case1:19-cv-06037-AJN
               1:19-cv-06037-AJN Document
                                  Document38-2 Filed12/16/20
                                           40 Filed  11/20/20 Page
                                                               Page55ofof55



                                                      V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Judgment.

                                                      VI.

       There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Judgment forthwith and without further notice.


        December 16, 2020
Dated: ______________, ______

                                               ____________________________________
                                               Hon. Alison J. Nathan
                                               UNITED STATES DISTRICT JUDGE




                                                  5
